                             1 WILKE, FLEURY, HOFFELT, GOULD           LAW OFFICES OF MILES, SEARS
                               & BIRNEY, LLP                           & EANNI
                             2 NEAL C. LUTTERMAN (SBN 174681)          A PROFESSIONAL CORPORATION
                               nlutterman@wilkefleury.com              DOUGLAS L. GORDON, ESQ. (SBN 163992)
                             3 BIANCA S. SAMUEL (SBN 278231)           MEGAN K. CROSBIE, ESQ. (SBN 285865)
                               bsamuel@wilkefleury.com                 2844 FRESNO STREET
                             4 400 Capitol Mall, Twenty-Second Floor   P.O. BOX 1432
                               Sacramento, California 95814            FRESNO, CALIFORNIA 93716
                             5 Telephone:     (916) 441-2430           Telephone: (559) 486-5200
                               Facsimile:     (916) 442-6664           Attorneys for Plaintiff
                             6 Attorneys for Defendants                Luis Alberto Mendez Jimenez
                               THE REGENTS OF THE UNIVERSITY OF
                             7 CALIFORNIA; GREGORY SOKOLOV, M.D.;
                               DANIELLE DASS, LCSW; CHARLENE
                             8 WILLIAMS, N.P.; and ANDREA JAVIST

                          9 LONGYEAR, O’DEA & LAVRA, LLP
                            VAN LONGYEAR (SBN 84189)
                         10 NICOLE M. CAHILL (SBN 287165)
                            3620 American River Drive, Suite 230
                         11 Sacramento, CA 95864
                            Telephone:     (916) 974-8500
                         12 Facsimile:     (916) 974-8510
                            Attorneys for Defendants
                         13 COUNTY OF SACRAMENTO, DEPUTY
                            TINLEY SEITZ, DEPUTY ALEXANDER
                         14 EGENBERGER and DEPUTY JORDAN LEE

                         15                              UNITED STATES DISTRICT COURT

                         16               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION

                         17 LUIS ALBERTO MENDEZ JIMENEZ,               Case No. 2:18-cv-00044-JAM-KJN

                         18                Plaintiff,                  STIPULATION AND ORDER RE:
                                                                       EXTENSION OF EXPERT DISCOVERY
                         19          v.                                DEADLINES

                         20 COUNTY OF SACRAMENTO; THE                  Complaint filed: January 09, 2018
                            REGENTS OF THE UNIVERSITY OF               Trial Date: February 03,2020
                         21 CALIFORNIA; GREGORY SOKOLOV,
                            M.D.; DANIELLE DASS, LCSW;
                         22 CHARLENE WILLIAMS, N.P.; ANDREA
                            JAVIST; DEPUTY SHERIFF TINELEY
                         23 SIETZ; DEPUTY SHERIFF ALEXANDER
                            EGENBERGER; DEPUTY SHERIFF
                         24 JORDAN LEE; and Does 1-20, Inclusive,

                         25
                                           Defendants.
                         26

                         27 / / /

                         28 / / /
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP          STIPULATION AND ORDER RE: EXTENSION                               2:18-cv-00044-JAM-KJN
  ATTORNEYS AT LAW
     SACRAMENTO
                               OF EXPERT DISCOVERY DEADLINES
                             1 IT IS HEREBY STIPULATED BY THE PARTIES TO ACTION NO. 2:18-CV-00044-JAM-

                             2 KJN AS FOLLOWS:

                             3         On January 9, 2018, plaintiff Luis Alberto Mendez Jimenez filed the instant action against

                             4 defendants THE REGENTS OF THE UNIVERSITY OF CALIFORNIA; GREGORY SOKOLOV,

                             5 M.D.; DANIELLE DASS, LCSW; CHARLENE WILLIAMS, N.P.; ANDREA JAVIST; COUNTY

                             6 OF SACRAMENTO, DEPUTY TINLEY SEITZ, DEPUTY ALEXANDER EGENBERGER and

                             7 DEPUTY JORDAN LEE (hereafter, collectively referred to as “defendants”);

                             8         On June 14, 2018, the court filed its Status (Pretrial Scheduling) Order setting forth all the

                             9 operative dates governing scheduling of events in this case. In its order, the court ordered expert

                         10 disclosures under Federal Rule of Civil Procedure 26(a)(2) to take place by June 28, 2019.

                         11 Supplemental disclosures and disclosure of rebuttal experts under Federal Rule of Civil Procedure

                         12 26(a)(2)(c) were to be made by July 12, 2019. The court further ordered that all discovery, including

                         13 all depositions, be completed by August 30, 2019; and

                         14            The parties to this action have been working diligently to complete discovery but it

                         15 has come to light that it will be difficult, if not impossible, to complete (1) an independent medical

                         16 examination (“IME”) of plaintiff LUIS ALBERTO MENDEZ JIMENEZ, (2) the disclosure of expert

                         17 reports, and (3) the depositions of experts by the above dates.

                         18            Given the foregoing, the parties have met and conferred and hereby stipulate to an extension of

                         19 the expert discovery deadlines as follows:

                         20            1.      Extend expert disclosure from June 28, 2019 to July 19, 2019; and

                         21            2.      Extend supplemental expert and rebuttal expert disclosure date from July 12, 2019 to

                         22 August 2, 2019.

                         23            All other discovery deadlines, including the current August 30, 2019 discovery cutoff date, the

                         24 law and motion dates, and the February 3, 2020 trial date shall remain in effect.

                         25 / / /

                         26 / / /

                         27 / / /

                         28 / / /
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP            STIPULATION AND ORDER RE: EXTENSION OF          -2-                           2:18-cv-00044-JAM-KJN
  ATTORNEYS AT LAW
     SACRAMENTO
                                 EXPERT DISCOVERY DEADLINES
                             1          It is here by stipulated by and between the parties through their respective counsel of record

                             2 that the expert discovery deadlines may be extended as set forth above, subject to approval of the

                             3 court.

                             4 DATED: June 7, 2019                         WILKE, FLEURY, HOFFELT,
                                                                           GOULD & BIRNEY, LLP
                             5

                             6

                             7
                                                                           By:        /s/ Bianca S. Samuel
                             8                                                               BIANCA S. SAMUEL
                                                                                            NEAL C.LUTTERMAN
                             9                                                              Attorneys for Defendants
                         10                                                        THE REGENTS OF THE UNIVERSITY OF
                                                                                  CALIFORNIA; GREGORY SOKOLOV, M.D.;
                         11                                                         DANIELLE DASS, LCSW; CHARLENE
                                                                                    WILLIAMS, N.P.; and ANDREA JAVIST
                         12
                                 DATED: June 7, 2019                       LAW OFFICES OF MILES, SEARS & EANNI
                         13                                                A PROFESSIONAL CORPORATION
                         14

                         15

                         16                                                By:           /s/ Douglas L. Gordon
                                                                                              DOUGLAS L. GORDON
                         17                                                                     MEGAN K. CROSBIE
                                                                                                 Attorneys for Plaintiff
                         18                                                                  Luis Alberto Mendez Jimenez
                         19

                         20
                                 DATED: June 7, 2019                       LONGYEAR, O’DEA & LAVRA, LLP
                         21

                         22

                         23                                                By:         /s/ Nicole M. Cahill
                                                                                                VAN LONGYEAR
                         24                                                                   NICOLE M. CAHILL
                                                                                             Attorneys for Defendants
                         25                                                         COUNTY OF SACRAMENTO, DEPUTY
                         26                                                         TINLEY SEITZ, DEPUTY ALEXANDER
                                                                                   EGENBERGER and DEPUTY JORDAN LEE
                         27

                         28
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP            STIPULATION AND ORDER RE: EXTENSION OF           -3-                           2:18-cv-00044-JAM-KJN
  ATTORNEYS AT LAW
     SACRAMENTO
                                 EXPERT DISCOVERY DEADLINES
                             1                           ATTESTATION REGARDING SIGNATURES

                             2          I, Bianca S. Samuel, hereby attest that all other signatories listed, and on whose behalf the

                             3 filing is submitted, concur in the filings content and have authorize the filing.

                             4

                             5

                             6
                                 Date: June 7, 2019                               /s/ Bianca S. Samuel
                             7                                                    Bianca S. Samuel
                             8

                             9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP            STIPULATION AND ORDER RE: EXTENSION OF           -4-                              2:18-cv-00044-JAM-KJN
  ATTORNEYS AT LAW
     SACRAMENTO
                                 EXPERT DISCOVERY DEADLINES
                             1              ORDER OF RE: EXTENSION OF EXPERT DISCOVERY DEADLINES

                             2         Based upon the foregoing Stipulation of the parties and good cause appearing, it is hereby

                             3 ordered that:

                             4         1.      Expert disclosures are now due on July 19, 2019;

                             5         2.      Supplemental expert and rebuttal expert disclosures are now due on August 2,
                                               2019;
                             6
                                      3.      All other discovery deadlines and all law and motion and trial dates established
                             7 previously by the court’s pretrial Scheduling Order dated June 14, 2019 shall remain in effect.

                             8

                             9 Date: June 10, 2019                                   /s/ John A. Mendez
                                                                               JOHN A. MENDEZ
                         10                                                    United States District Court Judge
                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
 W ILK E , F L EUR Y ,
H O F F E L T , G OU L D &
    B I R N E Y , LLP            STIPULATION AND ORDER RE: EXTENSION OF        -5-                          2:18-cv-00044-JAM-KJN
  ATTORNEYS AT LAW
     SACRAMENTO
                                 EXPERT DISCOVERY DEADLINES
